EXHIBIT 10.1

EXECUTION VERSION

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

THIS THIRD AMENDMENT TO LOAN FACILITY AGREEMENT dated December 4, 2015 (this
“Amendment”) is entered into among Aaron’s, Inc., a Georgia corporation (the
“Sponsor”), the Guarantors, the Participants party hereto and SunTrust Bank, as
Servicer. All capitalized terms used herein and not otherwise defined herein
shall have the meanings given to such terms in the Loan Facility Agreement (as
defined below).

RECITALS

WHEREAS, the Sponsor, the Participants and SunTrust Bank, as Servicer, entered
into that certain Third Amended and Restated Loan Facility Agreement dated as of
April 14, 2014 (as amended by that certain First Amendment to Loan Facility
Agreement dated as of December 9, 2014, as amended by that certain Second
Amendment to Loan Facility Agreement dated as of September 11, 2015 and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Loan Facility Agreement”);

WHEREAS, the Sponsor has requested certain amendments to the Loan Facility
Agreement;

WHEREAS, the Participants agree to such requested amendments subject to the
terms and conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.           Amendments to Loan Facility Agreement.    The Loan Facility
Agreement is hereby amended as follows:

(a)         Section 2.1(a) of the Loan Facility Agreement is amended by
replacing “December 9, 2015” with “December 8, 2016”.

(b)         The portion of Section 3.3 of the Loan Facility Agreement preceding
clause (a) thereof is amended in its entirety to read as follows:

Section 3.3        Monthly Servicing Report.   Within three (3) Business Days
after the end of each calendar month, the Servicer shall telecopy (or email) to
the Sponsor a servicing report in a form substantially similar to Exhibit F or
such other form as may be mutually agreed between the Servicer and Sponsor (the
“Monthly Servicing Report”) setting forth the following information with respect
the Loans:

(c)         Section 4.1 of the Loan Facility Agreement is amended in its
entirety to read as follows:

Section 4.1        Notice of Loan Defaults.  Within fifteen (15) days after the
occurrence of any Loan Payment Default, the Servicer shall send written notice
of such Loan Payment Default to the applicable Borrower and Sponsor. Within
fifteen (15) days after the Servicer obtains actual knowledge of the occurrence
of any Loan Default other than a Loan Payment Default, the Servicer shall send
written notice of such Loan Default to the applicable Borrower and Sponsor.

 

1



--------------------------------------------------------------------------------

(d)         Section 4.5 of the Loan Facility Agreement is amended in its
entirety to read as follows:

Section 4.5        Rights after Response Period and for Loan Defaults other than
Loan Payment Defaults.  In the event that (a) any Loan Default (other than a
Loan Payment Default) occurs and is continuing or (b) any Loan Payment Default
is not cured during the applicable Response Period, (i) the Servicer shall have
the right to (A) demand that Sponsor comply with its obligations with respect to
such Defaulted Loan set forth in Article X and (B) administer and enforce such
Loan as it deems appropriate, without regard to any limitations or restrictions
set forth herein (but subject to Article III in all events) or in any other
Operative Document, and (ii) notwithstanding anything contained in this Article
IV to the contrary, the Sponsor shall, within five (5) Business Days of its
receipt of a written demand from the Servicer instructing it to do so, purchase
the Loan Indebtedness of the Defaulted Loan and assume the Loan Commitment
related thereto.

2.          Conditions Precedent.    This Amendment shall be effective upon
satisfaction of the following conditions precedent:

(a)         Amendment.  The Servicer shall have received counterparts of this
Amendment signed by each of the Credit Parties, the Participants and the
Servicer.

(b)         Good Standing Certificates.  The Servicer shall have received a
certificate of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation or formation of each
Credit Party.

(c)         Fees and Attorney Costs.  The Sponsor shall have paid (i) all fees
and other amounts due and payable on or prior to the date hereof, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Servicer) required to be
reimbursed or paid by the Sponsor hereunder, under any other Operative Document
or under any agreement with the Servicer, and (ii) all fees and other amounts
set forth in the invoice provided to the Sponsor by the Servicer prior to the
date hereof.

3.           Miscellaneous.

(a)         This Amendment shall be deemed to be, and is, an Operative Document.

(b)         Each Credit Party (i) acknowledges and consents to all of the terms
and conditions of this Amendment, (ii) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Facility Agreement or the other Operative
Documents or any certificates, documents, agreements and instruments executed in
connection therewith, (iii) affirms all of its obligations under the Operative
Documents, (iv) affirms that each of the Liens granted in or pursuant to the
Operative Documents are valid and subsisting and (v) agrees that this Amendment
shall in no manner impair or otherwise adversely affect any of the Liens granted
in or pursuant to the Operative Documents.

(c)         Effective as of the date hereof, all references to the Loan Facility
Agreement in each of the Operative Documents shall hereafter mean the Loan
Facility Agreement as amended by this Amendment.

 

2



--------------------------------------------------------------------------------

(d)         Each of the Credit Parties hereby represents and warrants to the
Servicer and the Credit Parties as follows:

(i)         such Credit Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;

(ii)        this Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);

(iii)       no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Credit Party of this Amendment;

(iv)       there are no known investigations or inquiries by any Governmental
Authority regarding the Commitments or any transaction being financed with the
proceeds thereof;

(v)        except as set forth in a certificate of an officer (or manager) of
such Credit Party delivered to the Servicer on the date hereof, (A) there have
been no changes to (1) the articles of incorporation or other constitutive
document or (2) bylaws, operating agreement or other similar governing document
of such Credit Party last certified and delivered to the Servicer and (B) the
name and title of each officer of such Credit Party as set forth in a
secretary’s certificate, incumbency certificate or similar certificate for such
Credit Party last delivered to the Servicer;

(vi)       the resolutions of such Credit Party last certified and delivered to
the Servicer in connection with the Loan Facility Agreement duly authorize the
execution, delivery and performance of this Amendment and the Loan Facility
Agreement as amended hereby;

(vii)      as of the date hereof, no Credit Event or Unmatured Credit Event
exists; and

(viii)     as of the date hereof, all representations and warranties of such
Credit Party set forth in the Operative Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by Material Adverse Effect or other materiality, in which
case such representations and warranties are true and correct in all respects);
provided, that to the extent any such representation or warranty relates to a
specific prior date, such representation or warranty is true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by Material Adverse Effect or other materiality, in which
case such representations and warranties are true and correct in all respects)
only as of such specific prior date.

(e)         This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment by telecopy, pdf or other similar electronic transmission
shall be effective as an original and shall constitute a representation that an
executed original shall be delivered.

 

3



--------------------------------------------------------------------------------

(f)         This Amendment shall be construed in accordance with and be governed
by the law (without giving effect to the conflict of law principles thereof) of
the State of Georgia.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

SPONSOR:     AARON’S, INC.     By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   Executive Vice President and Chief Financial       Officer
GUARANTORS:     AARON INVESTMENT COMPANY,     as a Guarantor     By:  /s/
Gilbert L. Danielson                                           Name:   Gilbert
L. Danielson       Title:   Vice President and Treasurer       AARON’S
PRODUCTION COMPANY,     as a Guarantor     By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   President and Chief Executive Officer       99LTO, LLC,    
AARON’S LOGISTICS, LLC,     AARON’S PROCUREMENT COMPANY, LLC,     AARON’S
STRATEGIC SERVICES, LLC,     each as a Guarantor     By:   AARON’S, INC., as
sole Manager     By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   Executive Vice President, Chief Financial         Officer        
PROGRESSIVE FINANCE HOLDINGS, LLC,     as a Guarantor     By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   Executive Vice President  

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

    Prog Finance Arizona, LLC     Prog Finance California, LLC     Prog Finance
Florida, LLC     Prog Finance Georgia, LLC     Prog Finance Illinois, LLC    
Prog Finance Michigan, LLC     Prog Finance New York, LLC     Prog Finance Ohio,
LLC     Prog Finance Texas, LLC     Prog Finance Mid-West, LLC     Prog Finance
North-East, LLC     Prog Finance South-East, LLC     Prog Finance West, LLC    
NPRTO Arizona, LLC     NPRTO California, LLC     NPRTO Florida, LLC     NPRTO
Georgia, LLC     NPRTO Illinois, LLC     NPRTO Michigan, LLC     NPRTO New York,
LLC     NPRTO Ohio, LLC     NPRTO Texas, LLC     NPRTO Mid-West, LLC     NPRTO
North-East, LLC     NPRTO South-East, LLC    

NPRTO West, LLC,

each as a Guarantor

    By:   PROG LEASING, LLC, Sole Manager         By:         PROGRESSIVE
FINANCE               HOLDINGS, LLC, Sole Manager     By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   Executive Vice President       PANGO LLC, as a Guarantor     By:
  PROGRESSIVE FINANCE HOLDINGS, LLC,       Sole Manager       By:  /s/ Gilbert
L. Danielson                                           Name:   Gilbert L.
Danielson       Title:   Executive Vice President  

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

    PROG LEASING, LLC, as a Guarantor     By:   PROGRESSIVE FINANCE HOLDINGS,
LLC,       Sole Manager       By:  /s/ Gilbert L.
Danielson                                           Name:   Gilbert L. Danielson
      Title:   Executive Vice President    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

SERVICER:     SUNTRUST BANK,     as Servicer and as a Participant     By:/s/
Richard D. Rowe                                                  Name:   Richard
D. Rowe       Title:   Director    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     REGIONS BANK,     as a Participant     By:/s/ Ryan
Hammack                                                    Name:   Ryan Hammack
      Title:   Vice President    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     BRANCH BANKING AND TRUST COMPANY,     as a Participant    

By:/s/ Bradley B. Sands                                           

     

Name:

 

 Bradley B. Sands

     

Title:

 

 Assistant Vice President

   

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     BANK OF AMERICA, N.A,       as a Participant       By:/s/ Ryan
Maples                                                        Name:    Ryan
Maples       Title:    Vice President    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     SYNOVUS BANK,       as a Participant       By:/s/ John R.
Frierson                                                    Name:    John R.
Frierson       Title:    Senior Vice President    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     FIFTH THIRD BANK,       as a Participant       By:/s/ Robert
Urban                                                      Name:    Robert Urban
      Title:    Managing Director    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.



--------------------------------------------------------------------------------

PARTICIPANTS:     CITIZENS BANK, N.A.,       as a Participant       By:/s/ Peter
van der Horst                                             Name:   Peter van der
Horst       Title:   Senior Vice President    

 

THIRD AMENDMENT TO LOAN FACILITY AGREEMENT

AARON’S, INC.